     Case 2:21-cv-01600-GMN-EJY Document 4 Filed 09/03/21 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3   RONALD J. ALLISON,                                           Case No. 2:21-cv-01600-GMN-EJY

 4                   Plaintiff,

 5           v.                                                                  ORDER

 6   ERIC BOSSI, SARAH DAMAS, et al.

 7                   Defendants.

 8          On August 30, 2021, Plaintiff, an inmate in the custody of the Stein Forensic Unit, filed what

 9   appears to be a proposed complaint thereby initiating a civil action in this Court. ECF No. 1-1.

10   Plaintiff has neither paid the $402 filing fee nor filed an application to proceed in forma pauperis.

11          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a

12   civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action

13   without prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must

14   submit all three of the following documents to the Court:

15          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

16          approved form (including pages 1 through 3 with the inmate’s two signatures on page 3);

17          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

18          (page 4 of this Court’s approved form); and,

19          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

20          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

21          must still submit an inmate account statement for the dates he has been present at the facility.

22          Plaintiff is provided a one-time extension to file a fully complete application to proceed in

23   forma pauperis containing all three of the required documents, or in the alternative, pay the full $402

24   filing fee for this action on or before November 2, 2021. Absent unusual circumstances, the Court

25   will not grant any further extensions of time. If Plaintiff is unable to file a fully complete application

26   to proceed in forma pauperis with all three required documents or pay the full $402 filing fee on or

27   before November 2, 2021, the Court will recommend dismissal of this case without prejudice

28
     Case 2:21-cv-01600-GMN-EJY Document 4 Filed 09/03/21 Page 2 of 3




 1   allowing Plaintiff to file a new case with the Court when Plaintiff is able to acquire all three of the

 2   documents needed to file a fully complete application to proceed in forma pauperis or pay the full

 3   $402 filing fee.

 4          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 5   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

 6   with an application to proceed in forma pauperis.

 7          The Court will retain Plaintiff’s compliant (ECF No. 1-1), but the Court will not file the

 8   complaint unless and until Plaintiff timely files a fully complete application to proceed in forma

 9   pauperis with all three documents or pays the full $402 filing fee.

10          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall send Plaintiff the

11   approved form application to proceed in forma pauperis by an inmate, as well as the document

12   entitled information and instructions for filing an in forma pauperis application.

13          IT IS FURTHER ORDERED that on or before November 2, 2021, Plaintiff shall either pay

14   the full $402 filing fee for a civil action or file the following with the Court:

15          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

16          approved form (including pages 1 through 3 of the form with the inmate’s two signatures on

17          page 3);

18          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

19          (page 4 of this Court’s approved form); and,

20          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

21          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

22          must still submit an inmate account statement for the dates he has been present at the facility.

23          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

24   proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action

25   on or before November 2, 2021, the Court will recommend dismissal of this action without

26   prejudice for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff is

27

28
                                                      -2-
     Case 2:21-cv-01600-GMN-EJY Document 4 Filed 09/03/21 Page 3 of 3




 1   able to file a complaint and has all three documents needed to file a complete application to proceed

 2   in forma pauperis or pays the full $402 filing fee.

 3          IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s proposed

 4   complaint (ECF No. 1-1) but will not file it at this time.

 5          Dated this 3rd day of September, 2021.

 6

 7                                                 _____________________________________
                                                   ELAYNA J. YOUCHAH
 8                                                 UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     -3-
